NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                            SEP 29 2015
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
PAUL L. GUIDRY,                                  No. 13-15597

              Plaintiff - Appellant,             D.C. No. 3:11-cv-05347-CRB

 v.
                                                 MEMORANDUM*
MARINE ENGINEERS’ BENEFICIAL
ASSOCIATION,

              Defendant - Appellee.


                  Appeal from the United States District Court
                      for the Northern District of California
                Charles R. Breyer, Senior District Judge, Presiding

                    Argued and Submitted September 15, 2015
                            San Francisco, California

Before: W. FLETCHER, BERZON, and BEA, Circuit Judges.

      Paul Guidry appeals the district court’s grant of summary judgment to the

Marine Engineers’ Beneficial Association (“MEBA”). We review the grant of

summary judgment de novo, and we affirm. McGinest v. GTE Serv. Corp., 360
F.3d 1103, 1112 (9th Cir. 2004).


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Guidry submitted no evidence that MEBA was complicit in the delay of

Guidry’s Brazilian work visa or that MEBA took part in any alleged discrimination

on the part of Guidry’s prospective employer, OSG Ship Management, Inc.

(“OSG”). Nor did Guidry submit any legal authority or evidence that makes

MEBA vicariously liable for any alleged discrimination perpetrated by OSG or the

Brazilian government. Therefore, there is no issue of triable fact as to Guidry’s

Title VII claim against MEBA.

      To make out a claim that MEBA breached its duty of fair representation to

Guidry, Guidry must submit evidence that MEBA’s “conduct toward [him] . . .

[wa]s arbitrary, discriminatory, or in bad faith. Conduct can be classified as

arbitrary only when it is irrational, when it is without a rational basis or

explanation.” Beck v. United Food & Commercial Workers Union, Local 99, 506
F.3d 874, 879 (9th Cir. 2007) (internal quotation marks and citations omitted).

Dave Nolan, a MEBA employee, investigated Guidry’s grievance. Guidry

submitted no evidence that after Nolan investigated, and found evidence that

Guidry’s passport had been delayed for reasons untraceable to OSG, Nolan’s

decision to end the investigation was arbitrary, discriminatory, or in bad faith.

Therefore, in the absence of any evidence that gives rise to a genuine issue of fact,

summary judgment was properly granted to MEBA.

      AFFIRMED.